Citation Nr: 0529110	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  97-32 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a punctured right ear drum and if so whether the 
reopened claim should be granted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability and if so whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from January 1958 to December 
1959. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The veteran testified at a Travel Board hearing in August 
2005.  A transcript of the hearing is associated with the 
veteran's claims folder.

The Board notes that the veteran has limited his right ear 
claim to the issue of entitlement to service connection for a 
punctured ear drum.  The veteran's representative 
specifically stated in an August 2005 memorandum that the 
veteran was not claiming hearing loss due to his military 
service.  Accordingly, the issue of entitlement to service 
connection for hearing loss is not on appeal, and the Board 
will not address it in this decision.  See Hamilton v. Brown, 
4 Vet. App. 528 (1993) ["where ... the claimant expressly 
indicates an intent that adjudication of certain specific 
claims not proceed at a certain point in time, neither the RO 
nor BVA has authority to adjudicate those specific claims, 
absent a subsequent request or authorization from the 
claimant or his or her representative"].


FINDINGS OF FACT

1.  In an unappealed March 1983 rating decision, the RO 
denied service connection for a low back disorder and 
residuals of a punctured right ear drum. 

2.  The evidence associated with the claims file subsequent 
to the March 1983 rating decision includes evidence that is 
not cumulative or redundant of the evidence previously of 
record and is so significant that it must be considered in 
order to fairly decide the merits of the veteran's low back 
claim.

3.  The veteran's currently diagnosed degenerative changes 
and herniated disc of the lumbosacral spine are etiologically 
related to service.

4.  The evidence associated with the claims file subsequent 
to the March 1983 rating decision includes evidence that is 
not cumulative or redundant of the evidence previously of 
record and is sufficient to establish a reasonable 
possibility of substantiating the claim for service 
connection for residuals of a punctured ear drum.

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for residuals of a 
punctured right ear drum.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).

3.  Low back disability was incurred in active duty.  38 
U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen previously denied claims of 
entitlement to service connection for a low back disorder, 
and a punctured right ear drum.  Although the RO reopened the 
claims and adjudicated them on the merits, the Board must 
first examine whether the evidence warrants reopening the 
claims.  This is significant to the Board because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001) [the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted].

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The provisions of 
the VCAA and the implementing regulations are applicable to 
the issues on appeal, except as noted below.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005)).  

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2005), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen a 
claim for service connection for low back disability, which 
was received before that date.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which provides that 
nothing in § 5103A shall be construed to preclude VA from 
providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable to any claim to reopen a 
finally decided claim received on or after the date of the 
rule's final publication, August 29, 2001.  66 Fed. Reg. 
45,620, 45,629.  They are not applicable to the veteran's 
claim to reopen a claim for service connection for a low back 
disability, which was received before that date.  

As explained below, the Board has found the evidence 
currently of record to be sufficient to substantiate the 
veteran's claims to reopen and his reopened claim for service 
connection for low back disability.  Therefore, no further 
development with respect to these matters is required under 
the VCAA or the implementing regulations.  The Board has 
determined that further development is required with respect 
to the reopened claim for service connection for residuals of 
a punctured right ear drum.  Therefore, that reopened claim 
is addressed in the remand that follows the order section of 
this decision. 

Analysis

New and Material Evidence

The RO denied claims of entitlement to service connection for 
a low back disorder and for a punctured right ear drum in 
unappealed rating decisions dated in December 1980, November 
1982 and March 1983.  

The veteran filed his request to reopen the claim of 
entitlement to service connection for a back disorder in May 
1997.  He filed the request to reopen the claim of 
entitlement to service connection for a punctured ear drum in 
October 2001.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

Under the criteria in effect prior to August 29, 2001, new 
and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Under the criteria which became effective August 29, 2001, 
new evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

With respect to the veteran's low back claim, the Board notes 
that at the time of the March 1983 decision, the record 
contained competent evidence of a current disability, and 
competent evidence of an in-service injury, i.e., the 
veteran's statements.  However, there was no competent nexus 
evidence.  The evidence received after the March 1983 rating 
decision includes the report of a VA examination and opinion 
dated in September 1997, as well as a nexus opinion of 
T.M.M., M.D., dated in September 2003.  These opinions are 
not cumulative or redundant of the evidence previously of 
record, as the record previously contained no medical nexus 
opinion.  Moreover, because these opinions link the veteran's 
low back disability to his military service, they are so 
significant that they must be considered to fairly decide the 
merits of the claim.  Accordingly, they are new and material, 
and reopening of the claim is in order.

With respect to the right ear claim, the evidence of record 
at the time of the March 1983 denial contained competent 
evidence of a current disability.  The veteran had a 
diagnosis of a perforated right ear drum, and there was 
evidence that he had undergone a tympanoplasty in May 1982.  
However, the record did not contain competent evidence of an 
injury to the ear in service or competent nexus evidence.  

As noted above, the veteran's service medical records have 
not been obtained and are presumed to have been destroyed.  
At the time of the March 1983 rating decision, the only 
evidence of record with respect to what happened in service 
consisted of the veteran's statements.  He stated in a 
February 1980 VA Form 21-4138 that he, "[s]uffered a 
pun[c]tured ear drum - right ear - while at Tank Gunnery 
Program."  The veteran made a similar statement in a 
December 1980 notice of disagreement.  However, as the 
veteran is not a medical professional, his statements 
purporting to establish a medical diagnosis of a punctured 
ear drum are not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In a June 1982 letter, the veteran's physician, M.A., M.D. 
stated that "[a]ccording to the patient, [the] perforation 
was first noted during his military service."  While 
reported by a medical professional, this statement was 
clearly attributed to the veteran, who is not competent to 
diagnose a perforated ear drum.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) ["a bare transcription of a lay history 
is not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional"]; see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).  

The record also contained travel orders dated January 5, 
1958, showing that the veteran was sent for medical 
consultation.  However, these orders made no reference to any 
injury to or disability of the right ear.

The evidence received after the March 1983 decision contains 
the veteran's account of having suffered noise exposure 
during service.  This comes in the form of a July 2002 letter 
to the Secretary of VA, and in his August 2005 hearing 
testimony.  In essence, he contends that exposure in close 
proximity to the sound of artillery being fired resulted in a 
punctured ear drum at some point thereafter.  Indeed, at his 
hearing, the veteran stated that the ruptured ear drum was 
not in fact detected until many years after service, although 
he noticed problems with his hearing immediately.  These 
recent statements are clearly distinguished from the earlier 
statements in that the veteran is competent to testify as to 
exposure to noise in service as well as to the symptoms he 
experienced in connection therewith.  Moreover, for the 
purpose of establishing whether new and material evidence has 
been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person(s) 
making them.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

Considering the veteran's assignment to an armored cavalry 
unit, the Board finds that his account of noise exposure is 
not inherently incredible.  This evidence is considered new 
in that the veteran had not previously described the basis 
for his punctured right ear drum, i.e., noise exposure.  It 
is therefore not cumulative and redundant of evidence 
previously of record.   

With respect to the materiality of the new evidence, the 
veteran's recent statements relate to an unestablished fact 
necessary to substantiate the claim, i.e., an in-service 
injury.  As these statements directly address a matter 
necessary to the establishment of service connection, the 
Board concludes that they raise a reasonable possibility of 
substantiating the claim.  Accordingly, new and material 
evidence has been received and the claim of entitlement to 
service connection for residuals of a punctured right ear 
drum is reopened.

Reopened Claim for Service Connection for a Low Back Disorder

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Initially, the Board notes that there is evidence of a 
current diagnosis with respect to the low back.  The veteran 
was diagnosed with lumbar degenerative changes by a September 
1997 VA examiner, as well as with scoliosis and lumbar 
radiculopathy.  In addition, the evidence contains other 
diagnoses consistent with the above, such as facet arthritis 
and chronic discogenic back problems and spondylolisthesis 
with spondylolyosis at L5-S1.  Accordingly, the first element 
is conceded.  

However, with respect to the second element, injury or 
disease in service, the record contains only minimal 
documentary evidence reflecting this period.  The veteran's 
service medical records are not currently of record, despite 
attempts by the RO to obtain those records.  It appears that 
the veteran's service medical records were destroyed at the 
1973 fire at the National Personnel Records Center, and that 
attempts to reconstruct those records have been unsuccessful.  

It is the veteran's contention, as expressed at his August 
2005 hearing, that he was required to lift heavy ammunition 
during service, that he injured his back in the performance 
of these duties, and that he was treated at the time and has 
suffered symptoms ever since.  

Laypersons are not competent to offer opinions as to proper 
diagnosis or date of onset or cause of a disability.  
However, they are capable of testifying as to symptoms.  
Espiritu, 2 Vet. App. at 494-5.  While the Board does not 
accept the veteran's testimony as competent evidence that he 
incurred a low back disorder in service, it does accept his 
account of lifting heavy ammunition, and his account that he 
experienced symptoms in and after service, such as back pain.  
Not only is the veteran competent to offer such testimony, 
but his account is deemed to be credible in light of his 
assignment to an armored cavalry unit.  Moreover, in support 
of his account, the veteran has submitted travel orders dated 
January 5, 1958, which show that he was sent for medical 
consultation of an unspecified nature.  While this does not 
definitively establish that he was treated for back 
complaints during service, it is entirely consistent with his 
statements to that effect.  

The record also contains several accounts offered by the 
veteran's friends and relatives attesting to his consistent 
complaint of back symptoms since at least 1960, within a year 
of his discharge from active duty.  Again, while these 
accounts do not definitively establish that he had a low back 
disorder, they are consistent with his statements.  Based on 
the veteran's account of lifting heavy ammunition in service, 
and the lay testimony of his complaint of back symptoms 
thereafter, the Board believes that the evidence with respect 
to an injury in service is in approximate balance.

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Accordingly, the Board finds that the second element, in-
service injury, is shown.  

With respect to medical nexus evidence, the record contains 
two such opinions.  The first comes from the report of a 
September 1997 VA examination.  The examiner found evidence 
of lumbar spine facet hypertrophy from L2 to S1, with 
accompanying scoliosis.  He also found evidence of 
lumbosacral radiculopathy.  The examiner stated his opinion 
that it would not appear that this veteran's scoliosis is 
caused by his service-connected injury.  However, he did not 
state an opinion with respect to any other back disorder, 
including the lumbar spine facet hypertrophy or the 
lumbosacral radiculopathy noted on the examination.  

The Board notes in passing that the veteran does not appear 
to contend that his scoliosis is service-connected.  He 
stated in a March 1997 VA Form 21-4138 that he was drafted 
into service with this condition, but that he also suffered a 
separate injury to his low back during service.  

Also of record is a medical report from the veteran's private 
physician T.M.M., M.D., dated in September 2003.  T.M.M. 
stated that he had performed surgery on the veteran in 
September 2002 for a herniated disc, and that the veteran 
"has significant ongoing degenerative changes in the lower 
spine, all related to his injuries in the service in 
Germany."  That report included the statement, "[p]lease 
accept this as documentation that the patient does have 
ongoing service related injuries to his back requiring 
medication, therapy and treatment on an ongoing basis."  He 
further stated that the veteran's current injuries were, 
"sustained originally while he was in the armed service in 
1959 when he had an injury when lifting heavy 90 mm shells 
for six to eight weeks."  

As discussed above, the Board has accepted the veteran's 
account of lifting heavy ammunition in the service, as well 
as his account of suffering back pain since that time.  
T.M.M. has related the veteran's current degenerative changes 
of the lumbar spine to the specific in-service activity 
described by the veteran, i.e., lifting heavy 90 mm shells.  
There is no evidence of record which contradicts T.M.M.'s 
opinion.  As stated above, the September 1997 VA opinion 
deals only with the veteran's scoliosis, not with 
degenerative changes of the lumbar spine.  Likewise, T.M.M.'s 
opinion does not address scoliosis.  Accordingly, there is no 
conflict in these opinions.  To the extent of the diagnoses 
of a herniated disc and degenerative changes of the lower 
spine, the third element is satisfied.  

As all three elements required for service connection have 
been met, service connection for herniated disc and 
degenerative changes of the lower spine is in order.  




ORDER

Reopening of the claim of entitlement to service connection 
for a low back disorder is granted.

Service connection for degenerative changes and a herniated 
disc of the lumbosacral spine is granted.

Reopening of the claim of entitlement to service connection 
for a punctured right ear drum is granted.


REMAND

The record currently contains no VA examination or nexus 
opinion with respect to the veteran's punctured right ear 
drum.

In this regard, the Board notes that the VCAA and the 
pertinent implementing regulation provide that an examination 
or opinion is necessary if the evidence of record: (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
injury or disease in service; (C) indicates that the claimed 
disability or symptoms may be associated with the established 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2005); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).

In this case, the veteran has a current diagnosis of a 
punctured tympanic membrane.  Moreover, the veteran has 
testified that he was exposed to loud noise during his 
military service.  The veteran is competent to describe his 
exposure to noise during service and his experience of 
symptoms related to his right ear during and after service.  
Therefore, under Charles, a VA examination and nexus opinion 
are necessary.

Accordingly, this case is REMANDED to the Appeals Management 
Center (AMC) or the RO for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting that he 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to his punctured right 
ear drum, or the identifying information 
and any necessary authorization to enable 
VA to obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present disorder of the right ear drum.  
The claims folder must be made available 
to and reviewed by the examiner.  All 
indicated studies should be performed.

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that any currently present 
disorder of the right ear drum is related 
to the veteran's military service.  The 
supporting rationale for the opinion must 
also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's reopened claim 
of entitlement to service connection for 
residuals of a punctured right ear drum.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


